Title: From George Washington to George Clinton, 7 April 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor April 7th 1781
                        
                        I do myself the honor to enclose to Your Excellency the Extract of a Letter from General Heath respecting
                            Capt. Simmons—if there is not something particular in the circumstances, it appears to be improper that he should continue
                            in the vicinity of the Enemy; and even perilous to himself, if he is not acting a double part—I wish to know Your
                            sentiments on the subject. With the highest esteem & respect I have the honor to be Your Excellency’s Most Obedt
                            Hble Servt
                        
                            Go: Washington
                        
                    